                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        UNITED STATES OF AMERICA,                      Case No.16-cr-00334-LHK-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                           ORDER RE REQUEST FOR
                                                 v.                                        MODIFICATION OF AMOUNT OF
                                  10
                                                                                           SECURED BOND AS CONDITION OF
                                  11        JENNIFER YANG,                                 RELEASE
                                                        Defendant.                         Re: Dkt. No. 89
                                  12
Northern District of California
 United States District Court




                                  13           On October 24, 2018, defendant Jennifer Yang filed a letter requesting modification of the

                                  14   conditions of her release. Dkt. No. 89. The Court held a hearing on Ms. Yang’s request on

                                  15   October 26, 2018. Dkt. No. 90. The parties made further submissions on October 28 and 29,

                                  16   2018. Dkt. Nos. 91, 92. Having considered the submissions and presentations of counsel, as well

                                  17   as the prior record before the Court, the Court finds that no changes to the amount of the secured

                                  18   bond are warranted at this time.

                                  19   I.      BACKGROUND
                                  20           Ms. Yang is charged with conspiracy to commit visa fraud, mail fraud, and aggravated

                                  21   identity theft, in connection with an alleged fraudulent scheme to obtain EB-5 immigration visa

                                  22   benefits. Dkt. No. 4. On October 19, 2017, she was released from custody on a $500,000

                                  23   unsecured bond with a number of special conditions, including a condition that she comply with a

                                  24   curfew. Dkt. No. 8. On December 1, 2017, the Court removed the curfew condition after the

                                  25   $500,000 bond was secured by the equity in Ms. Yang’s house. Dkt. No. 25.

                                  26           Ms. Yang sold her home on October 15, 2018, and the $500,000 property bond was

                                  27   converted to a cash bond and deposited with the Clerk of the Court on October 18, 2018. Dkt.

                                  28   Nos. 84, 85. In addition, the amount of $112,782.09 was paid out of the proceeds of the sale to the
                                   1   United States to be held in the event a forfeiture is ordered in this action. See Dkt. Nos. 82, 84, 89.

                                   2            Ms. Yang now asks to reduce the amount of the cash bond that secures her release by

                                   3   $250,000 so that she may use those funds to retain counsel of her own choosing.1 Ms. Yang

                                   4   represents that the full amount of $250,000 is necessary for her to pay for her defense from now

                                   5   through the trial, which is set to begin March 22, 2019. Citing Luis v. United States, 136 S. Ct.

                                   6   1083 (2016), Ms. Yang argues that she has a constitutional right to use funds not subject to

                                   7   forfeiture to retain counsel of her own choosing. She argues that the Court should modify her

                                   8   conditions of release, specifically the amount of the cash bond, to accommodate that right. In

                                   9   addition, Ms. Yang states that she has complied with all of the special conditions of her release for

                                  10   the past 10 months, she maintains substantial ties to the United States, and she no longer has

                                  11   business interests in China. Given these circumstances, she argues that a $250,000 cash bond,

                                  12   together with the other special conditions of release, will reasonably assure her appearance for
Northern District of California
 United States District Court




                                  13   proceedings in this case. Dkt. Nos. 89, 90, 92.

                                  14            The United States opposes any change to the amount of the secured bond. The

                                  15   government argues that Luis is distinguishable because the cash that secures the bond in this case

                                  16   has not been seized, as it was in Luis, to serve the government’s interest securing restitution

                                  17   following the defendant’s possible future conviction; rather the cash is encumbered because a

                                  18   prior Court order required the posting of a secured bond in the amount of $500,000 as a condition

                                  19   of Ms. Yang’s pretrial release from custody pursuant to 18 U.S.C. § 3142(c). The government

                                  20   argues that none of the circumstances supporting the Court’s prior determination regarding the

                                  21   appropriate conditions of release has changed, and if anything, Ms. Yang’s conduct suggests that

                                  22   she has not been forthcoming with the Court about her efforts to complete the sale of her house or

                                  23   about the intended use of the proceeds from that sale. Dkt. Nos. 90, 91.

                                  24   II.      DISCUSSION
                                  25            The United States contends that Ms. Yang is a flight risk and that a secured bond of

                                  26   $500,000 and the existing special conditions are necessary to reasonably assure her appearance.

                                  27

                                  28   1
                                           Ms. Yang has been represented by Court-appointed counsel since July 18, 2018. Dkt. No. 60.
                                                                                       2
                                   1   The government does not contend that Ms. Yang poses a danger to another person or the

                                   2   community. Where a personal recognizance bond or unsecured appearance bond will not

                                   3   reasonably assure a defendant’s appearance, the Court must impose the least restrictive further

                                   4   condition or combination of conditions which will provide that reasonable assurance. 18 U.S.C.

                                   5   § 3142(c)(1)(B).

                                   6          The Court has reviewed the presentations made to the Court in the prior proceedings

                                   7   setting conditions of release and examining Ms. Yang’s finances. The Court has also reviewed the

                                   8   transcripts of proceedings before the presiding judge regarding the sale of Ms. Yang’s residence.

                                   9   Finally, the Court has considered the government’s and Ms. Yang’s proffers and arguments

                                  10   regarding whether the amount of the secured bond should or should not be modified.

                                  11          Ms. Yang does not argue that the secured bond is constitutionally excessive under the

                                  12   Eighth Amendment; she argues only that she requires $250,000 to retain counsel of her choice.
Northern District of California
 United States District Court




                                  13   While Ms. Yang appears to have complied with the conditions of release imposed on December 1,

                                  14   2017, including restrictions on her travel, that compliance alone is not a reason to reduce the

                                  15   amount of the bond. The Court notes that Ms. Yang appears to have been less than forthcoming

                                  16   with the Court regarding the circumstances surrounding efforts to sell her house and the uses that

                                  17   would be made of the proceeds of that sale. In other respects, very little has changed since

                                  18   December 1, 2017 when the bond amount was first set.

                                  19          The Court agrees that Luis is distinguishable. Here, the government and the Court have an

                                  20   interest in reasonably assuring Ms. Yang’s appearance for proceedings, and the secured bond

                                  21   serves that interest. Unlike Luis, the bond does not serve a merely contingent interest—i.e. funds

                                  22   for possible future restitution to crime victims if the government ultimately obtains a conviction.

                                  23          In any event, while there may be circumstances in which a court-ordered bond imposes

                                  24   such a heavy financial burden that its posting renders a defendant indigent and prevents her from

                                  25   otherwise retaining counsel of her choice, the Court is not convinced this is such a case. The

                                  26   Court has reviewed the financial affidavit Ms. Yang submitted on July 13, 2018. That affidavit

                                  27   reflects both significant assets and significant liabilities. It was submitted before Ms. Yang sold

                                  28   her house and before she moved to a different residence. Based on this affidavit, the Court cannot
                                                                                         3
                                   1   determine whether Ms. Yang remains eligible for appointment of counsel.

                                   2          On or before November 6, 2018, Ms. Yang shall submit an updated comprehensive

                                   3   financial affidavit detailing, under penalty of perjury, her and her husband’s current assets,

                                   4   income, expenses, and liabilities. The Court will determine thereafter whether Ms. Yang

                                   5   continues to qualify for appointment of pro bono counsel, and if she does, whether she should be

                                   6   required to contribute to the cost of appointed counsel.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 30, 2018

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
